DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on December 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 11, 2021.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).




Specification
The disclosure is objected to because of the following informalities:
Claims 3 and 6 as originally filed recite the limitation “wherein one or more ink droplets of the ink layer are translucid”, however, the closest disclosure in the instant specification is in paragraph [0030] where the ink droplets (810) are said to be translucid, thereby causing light reflecting off the underlying first reflective laminate side (122) to diffuse as it passes through the ink droplets (810) of the ink layer (130), to create the iridescent effect of the layered assembly (100). There does not appear to be any disclosure of an embodiment wherein only one ink droplet is translucid, and it is not clear if the iridescent effect resulting from the translucid ink droplets is achievable if only one droplet is translucid.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the limitation reciting “a reflective laminate layer” is indefinite because it is not clear if this layer is required to be composed of several layers (i.e. a laminate), or if this limitation may be satisfied by a single layer having reflective properties. In looking to the instant specification at [0029], the reflective laminate layer (120) is said to comprise a reflective film, reflective vinyl, or a metal material having reflective properties. Specific examples of these materials include Oracal® silver, chrome, or gold vinyl, a chrome, silver, or gold reflective film, an aluminum layer of a Dibond® material, or a reflective metal material such as aluminum, silver, copper, steel, gold, and the like [0029].
From the exemplary materials listed in the instant specification, the limitation directed to the reflective laminate layer appears to encompass single-layer materials and does not necessarily require the reflective laminate layer to be a laminate. In fact, it is not clear if any of the materials listed in the instant specification for the reflective laminate layer are multi-layer materials such that the reflective laminate layer could be considered a laminate. Absent further clarification, the limitation reciting “a reflective laminate layer” is interpreted to be met by any layer having reflective properties for the purposes of applying prior art.
Regarding claims 2-3 and 5-6,  the claims are rejected based on their dependency on claims 1 and 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovison (US 5,635,283).
Regarding claims 1 and 4, Lovison teaches a display (10; layered assembly) comprising a backing sheet (16; substrate layer) having an iridescent pigment (reflective laminate layer) printed over an entire surface thereof, a design (12; ink layer) printed onto the iridescent printed backing sheet with translucent ink, and a substrate (14; protective laminate layer) made of a clear transparent semi-rigid plastic (Figs. 1-3; col 2, Ln 55-col 3, Ln 48). It is noted that the limitation reciting “for a reflective product” is considered functional language related to an intended use of the layered assembly and 
Lovison further teaches that the backing sheet printed with iridescent pigment gives light passing through the backing and reflecting off the display an iridescent effect such that the display has an iridescent appearance when viewed through the first surface (reflective side) of the transparent substrate (col 1, Ln 35-45; col 2, Ln 18-34; claims 1-2). Thus, because the display of Lovison has a reflective side exhibiting an iridescent visual effect, the limitation requiring that “colors shown appear to change depending on the angle from which the reflective side is viewed” is inherently met.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarborough et al. (US 2004/0140665).
Regarding claim 1, Scarborough et al. teaches a reflective printed article (10; layered assembly) comprising a substrate (12; substrate layer), a reflective ink layer (18; reflective laminate layer) printed over the top surface (14) of the substrate, and a graphic design or image (20; ink image) printed in ink on the reflective layer ([0043]-[0045], Figs. 1-4A).
It is noted that the limitation reciting “for a reflective product” is considered functional language related to an intended use of the layered assembly and is accorded limited weight as the language does not further limit the structure of the product. Scarborough et al. teaches that the article can be used as a trading card, greeting card, 
Scarborough et al. further teaches that the article is provided with a textured pattern (29) on the side of the graphic design or image (reflective side), which creates an iridescent visual effect and the visual illusion of depth, three-dimensionality, hidden latent images, and motion through changes in color, tinting, and reflectiveness, wherein the illusion of motion is created as the printed article is viewed from different angles ([0009], [0047]).
Regarding claim 4, Scarborough et al. teaches a reflective printed article (24; layered assembly) comprising a substrate (28; substrate layer), a reflective ink layer (34; reflective laminate layer) printed over the top surface (30) of the substrate, a graphic design or image (36; ink image) printed in ink on the reflective layer, and a transparent glossy layer (38; protective laminate layer) formed on the graphic design or image by thermal lamination ([0057]-[0060], Figs. 9-12A).
It is noted that the limitation reciting “for a reflective product” is considered functional language related to an intended use of the layered assembly and is accorded limited weight as the language does not further limit the structure of the product. Scarborough et al. teaches that the article can be used as a trading card, greeting card, sign, poster, label, decal, book cover, decorative panel, name plate, visual display, and the like having a reflective image with a textured pattern printed thereon ([0002]), thus meeting the claimed limitation.
Scarborough et al. further teaches that the article is provided with a textured pattern (40) on the side of the graphic design or image (reflective side), which creates an iridescent visual effect and the visual illusion of depth, three-dimensionality, hidden latent images, and motion through changes in color, tinting, and reflectiveness, wherein the illusion of motion is created as the printed article is viewed from different angles ([0009], [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lovison (US 5,635,283) as applied to claims 1 and 4 above, and further in view of Einhorn et al. (US 2007/0278422).
Regarding claims 2-3 and 5-6, Lovison teaches all of the limitations of claims 1 and 4 above. As noted above, Lovison teaches that the design (12; ink layer) is printed using translucent inks (col 1, Ln 60-67), such that the design inherently comprises a plurality of translucent (translucid) ink droplets. Although Lovison further teaches that portions (22) of the interfacial surface (18) between design (12; ink layer) and substrate (14; protective laminate layer) can be textured with inks to give the display a roughened appearance (col 3, Ln 26-37), the reference is silent to a shape of the ink droplets.
However, in the analogous art of reflective features, Einhorn et al. teaches a variety of reflective features for security or decorative applications, which can be formed by depositing different types of inks on substrates ([0045], [0073]). Einhorn et al. teaches that the deposited inks may be treated by heating, rolling, pressing, UV curing, or IR curing in order to adjust the reflectivity or optical smoothness of the reflective feature [0075].
Einhorn et al. further teaches that inks having different adherence to a given substrate may be used, where the ability of a fluid ink to adhere to a substrate surface is characterized by the contact angle formed between a respective ink droplet and the surface on which the ink is deposited [0078]. Contact angles less than 90° are said to be indicative of a “wetting” ink, which can spread on the surface of the substrate, while “non-wetting” ink droplets have contact angles greater than 90° and may not have sufficient adherence to the substrate (Figs. 5-6, [0079]-[0080]). Therefore, Einhorn et al. teaches that wetting inks, corresponding to inks forming droplets having the general shape of a dome as illustrated in Fig. 5, are advantageous due to their improved adhesion properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the iridescent display of Lovison by selecting a shape of the ink droplets of the ink layer according to the desired optical properties and adherence to the underlying substrate, as taught by Einhorn et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bostrom (US 2008/0271354) teaches a method of forming indicia adjacent to a mirrored surface yielding substantially distortion-free reflections of said indicia in said mirrored surface (Abstract).
Longobardi et al. (US 5,106,126) teaches a display comprising a transparent plastic substrate (12), a colored image (24) formed as ink dots (26) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785